DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response filed on April 9, 2021.  Claims 1 and 9 have been amended.  Claims 6-8, 11, 12 and 17 have been cancelled.  Claims 1-5, 9, 10 and 13-16 are currently pending and have been examined.
Specification
The amendment to the specification filed 4/9/2021 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 9, 10 and 13-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  A Section 101 analysis is below.
Step 1 – are the claims directed to a process, machine, manufacture or composition of matter.  The method of claim 9 is within the statutory categories of invention. The system of claim 1 is not within the statutory categories of invention because the broadest reasonable interpretation of the limitation “intellectual property owner” in claim 1 encompasses a human being.  Referring to MPEP 2105 and section 33(a) of the America Invents Act, notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  However, for the purposes of compact prosecution, the analysis of claim 1 under Step 2 is included below.
Step 2A, prong one – do the claims recite a judicial exception, which is an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon.  Claims 1 and 9 recite:
1. A system for converting an intellectual property right to a marketable security, the system comprising: an intellectual property owner; an intellectual property right associated with the intellectual property owner; a process for calculating a risk of the intellectual property right and a value of the intellectual property right based at least in part on the calculated risk; an issuer; an issue request; a method of agreement; an issued security; and a subscription.

9. A method for converting an intellectual property right to a marketable security, the method comprising: creation or acquisition of an intellectual property right; a request for issuance; calculating a risk associated with the intellectual property right; valuing the intellectual property right based at least in part on the calculated risk; issuance of a security based on the valued intellectual property right; creation of a subscription for the security; and vesting of ownership of the intellectual property right in the subscription.

Referring to the bolded limitations above, independent claims 1 and 9 are each directed to an abstract idea enumerated in the 2019 PEG.  Specifically, claims 1 and 9 are each directed to the abstract idea of methods of organizing human activity.  More specifically, as drafted each of claims 1 and 9 only recite the simple legal or commercial interaction of converting an IP right into a marketable security for the purpose, as described in the specification, of financing IP work and creating an IP marketplace.  Accordingly, each of claims 1 and 9 are directed to the judicial exception of an abstract idea.
Step 2A, prong two – do the claims recite additional elements that integrate the judicial exception into a practical application.   Integration of the judicial exception into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Regarding claims 1 and 9, since these claims only contain broadly drafted elements of an abstract idea, there are no claim elements indicative of integration of the judicial exception into a practical application.  Please see MPEP 2106.05(f) and 2106.05(g).  It is further noted that the claimed invention as recited in claims 1 and 9 
Step 2B – do the claims recited additional elements that amount to significantly more than the judicial exception.  Regarding claims 1 and 9, these claims recite well understood, routine, conventional activity in the field previously known to the industry, specified at a high level of generality, to the judicial exception.  Please see MPEP 2106.05(d) and the Berkheimer Memo.  For example, methods of securitizing IP rights are notoriously well known as evidenced by the numerous references cited on the PTO-892 attached to the OA dated 10/9/2020.  Accordingly, claims 1 and 9 do not recite additional elements that amount to significantly more than the judicial exception.
In view of the above analysis, independent claims 1 and 9 are not patent eligible.  Dependent claims 2-5, 10 and 13-16 do not cure the deficiencies in their respective base claims as these claims also recite extra-judicial and WURC activity, and are also not patent eligible.  Specifically, claims 2-5, 10 and 13-16 merely refine the abstract idea by invoking a computer as a tool to perform an existing process (2A2, please see MPEP 2106.05(f)) using WURC activity such as the use of conventional parties to a securitization of an asset and platforms (2B).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Malackowski (US 2011/0295757).
Claim 1 recites:
A system for converting an intellectual property right to a marketable security, the system comprising: (Malackowski, Fig. 1, [0065], IP trading exchange) 
an intellectual property owner; (Malackowski, Fig. 1, [0066], IP owner 10; see also Fig. 3, [0088]-[0094])
an intellectual property right associated with the intellectual property owner; (Malackowski, Fig. 1, [0066], IP may include patents, copyrights, trademarks, trade dress and trade secrets owned by IP owner 10; see also Fig. 3, [0088]-[0094])
a process for calculating a risk of the intellectual property right and a value of the intellectual property right based at least in part on the calculated risk; (Malackowski, Fig. 1, [0068], IP investment bank performs due diligence including valuation, market and infringement analysis; see also Fig. 3, [0088]-[0094])
an issuer; an issue request; (Malackowski, Fig. 1, [0066], IP owner 10 solicits bids from IP investment banks 12 to perform listing and underwriting process; see also Fig. 3, [0088]-[0094]) 
a method of agreement; (Malackowski, Fig. 1, [0070], license; see also Fig. 3, [0088]-[0094])
an issued security; and (Malackowski, Fig. 1, [0072], initial offering of IP rights in form of IP license contracts on IP trading exchange 14; see also Fig. 3, [0088]-[0094])
a subscription.  (Malackowski, Fig. 1, [0074], speculators and investors 16 and/or licensees 18 purchase IP license contracts from the IP trading exchange 14; see also Fig. 3, [0088]-[0094])
Claim 9 corresponds to claim 1 and is rejected on the same grounds.  Regarding claim 9, Malackowski, [0002], method for trading IP rights.

Claim 2 recites:
The system of claim 1, wherein the method of agreement provides full rights of intellectual property management to the issuer.  (Malackowski, Fig. 1, [0070], exclusive license)
Claim 15 corresponds to claim 2 and is rejected on the same grounds.
Claim 3 recites:
The system of claim 1, further comprising at least one of an investor, an intellectual property manager, and a collection society.  (Malackowski, Fig. 1, [0070]-[0074], IP investment bank 12, investors 16 and licensees 18)
Claim 16 corresponds to claim 3 and is rejected on the same grounds.
Claim 4 recites:
The system of claim 1, wherein the issued security comprises a pass-through security.  (Malackowski, Fig. 1, [0050], pooled IP listed on exchange may provide IP owner with royalties corresponding to pass through security under BRI; see also Fig. 3, [0088]-[0094])
Claim 10 corresponds to claim 4 and is rejected on the same grounds.
Claim 5 recites:
The system of claim 4, wherein the pass-through security is traded on the NASDAQ or other exchange.  (Malackowski, Fig. 1, [0069], IP trading exchange 14; Fig. 3, [0092], NASDAQ)
Claim 13 recites:
The method of claim 9, further comprising seeking an investor.  (Malackowski, Fig. 1, [0071], attracting potential investors)
Claim 14 recites:
The method of claim 9, further comprising at least one of passing ownership to the investor and returning ownership to the original issuer.  (Malackowski, Fig. 1, [0070], [0071], terms of non-exclusive license)
Response to Arguments
Applicant's arguments filed April 9, 2021 have been fully considered and are addressed below.
Regarding the objection to the specification, the objection to the specification has been withdrawn based on the amendment to the specification.
Regarding the rejection of claims 8 and 17 under 35 U.S.C. 112(a), this rejection has been withdrawn in view of the cancellation of claims 8 and 17.
Regarding the rejection under 35 U.S.C. 101, Applicant’s arguments have been fully considered but they are not persuasive.  Regarding the arguments concerning Step 1, the Applicant argues claim 1 is directed to a system that may involve interactions with human beings.  The Examiner respectfully disagrees.  Claim 1 recites “the system comprising: an intellectual property owner”.  An interaction is not claimed, an owner that could be a human being is the first claimed element of the system. 
Regarding the arguments concerning Step 2A, prong one, the certain methods of organizing human activity grouping of abstract ideas includes legal or commercial interactions.  As noted in the arguments, title and recited in the claims, the invention is directed to securitizing IP assets, which is clearly both a legal and commercial interaction and within the groupings of abstract ideas discussed in the 2019 PEG.  
Regarding Applicant’s arguments regarding Step 2A, prong two, integration into a practical application requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  Limitations that are indicative of integration into a practical application include improvements to the functioning of a computer, applying the judicial exception with a particular machine, effecting transformation of a particular article to a different state or thing or applying the judicial exception in some other meaningful was beyond generally linking the use of the judicial exception to a particular 
Regarding Step 2B, no arguments were presented regarding Step 2B.
Regarding the rejections under 35 U.S.C. 102, Applicant’s arguments have been fully considered and the amended claims are addressed in detail above.  Applicant argues “Applicant has amended Claims 1 and 9 to recite "calculating a risk of the intellectual property right and a value of the intellectual property right based at least in part on the calculated risk." See Application, [0032]; Figure 3. The Malackowski reference teaches an IP investment bank performing due diligence but does not teach calculating a risk of an intellectual property right and basing a valuation on the calculated risk.”  The Examiner respectfully disagrees.  Malackowski, Fig. 1, [0068], discusses IP investment bank performs due diligence including valuation, market and infringement analysis which easily anticipates the above-noted feature.  If more specificity is required please also see Fig. 3, [0088]-[0094] of Malackowski as cited above.
Lastly, it is respectfully noted that although the claimed features have been examined in view of the every element requirement of 35 U.S.C. 102, the subject application is a business method converting IP to a marketable security.  As noted in MPEP 2141 with respect to KSR, the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  In the present case, IP valuation, securitization of intangible assets and marketing securities are all familiar elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure includes:
Hagelin (US 7,188,069) discusses valuing IP, Title.
Poltorak (US 7,606,757) discusses patent valuation, Title.
Wilkinson (US 2001/0034695) discusses IP financial markets, Title.
Prokoski (US 2002/0046038) discusses establishing value and financing of IP, Title.
Wilkinson (US 2002/0099637) discusses IP valuation, [0060].
Del Vecchio (US 2003/0036945) discusses IP valuation, [0023].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Harper whose telephone number is (571)272-5481.  The examiner can normally be reached on M-Th 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached at (571) 272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GH/

/DAVID P SHARVIN/Primary Examiner, Art Unit 3692